DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see Remarks and amendments, filed on 2/22/2021 with respect to claims 1-14, 21-26 have been fully considered and are persuasive.  The rejection 35 USC 103 of claims 1-14, 21-26 has been withdrawn. 

Allowable Subject Matter

Claims 1-14, 21 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Referring to the claim 1 the closest prior art fails to teach or reasonably suggest that A matching network, comprising: a first-stage matching network. a second-staqe matchinq network havinq a control loop bandwidth representative of electrical components of the second-stage matching network; and a sensor element the first-stage matching network and the second-stage matching network, wherein: the first-stage matching network is to perform low-Q impedance transformations for time periods when changes in impedance are outside the control loop bandwidth of the second-stage matching network, the second-stage matching network is to perform impedance matching for high- Q impedance transformations and the sensor is to detect signals and make calculations that are used to 

Referring to the claim 11 the closest prior art fails to teach or reasonably suggest that ‘A plasma generation system, comprising; a radio frequency generator; a matching network coupled to the radio frequency generator to generate an impedance-matched output, the matching network comprising: a first-stage matching network, a second-stage matching network having a control loop bandwidth representative of electrical components of the second-stage matching network; and a sensor element simultaneously coupled to both the first-stage matching network and the second-stage matching network, wherein: the first-stage matching network is to perform low-Q impedance transformations during high speed variations in impedance, wherein the high speed variation is defined as a change for time periods when changes in impedance that is beyond a are outside the control loop bandwidth associated with a of the second-stage matching network, the second-stage matching network is to perform impedance matching for high-Q impedance transformations, wherein the high-Q impedance transformation has a Q factor that is greater than two and the low-Q impedance transformation has a Q factor that is less than two, and the sensor element coupled to the first stage matching network and the second stage matching network, the sensor element is to detect signals and make calculations that are used to engage alter electrical operating characteristics of the first-stage matching network and the second-stage matching network; and a plasma chamber coupled to the matching network to receive the impedance- matched output from the matching network. Hence, claims 11 and depending claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1-14 and 21-26 are allowable.
Claims 15-20 are cancelled

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250.  The examiner can normally be reached on 8AM-5.30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        5/22/2021